DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lajoie et al. (U.S. PGPub 2011/0103374) in view of ZHU et al. (U.S. PGPub 2020/0163012).
As per claims 1, 10 and 19
Lajoie teaches a method, comprising: receiving, by a session management function network element, a first request message from a residential gateway, the first request message first indication information requesting obtaining address information of a configuration serving network element (Lajoie see fig. 17, para 0102, 0483, 0564-0567  MS user profile data and IPTV user profile data are stored in the HSS UPSF and accessed via IMS by the Service Control Function or/and the SDP,  UE User Equipment a Residential Gateway is booted and achieves network attachment in order to obtain network parameters, an IP address, P-CSCF address, after network attachment, the UE initiates the IMS registration process with core MS step 1702, UE will perform IPTV service attachment functions, including SIP based service discovery, to perform SDF tasks  IMS-based IPTV UE needs to know and use received service selection information to establish appropriate multimedia session by generating SIP INVITE messages during the service session initiation procedure over Gm towards home C-CSCF and sending via the IMS core to the SCF at step 1708, where the SCF include Session Management Function as the first contact point within the SCF to create, media session);
sending, by the session management function network element, a second request message to a data management network element, wherein the second request message requests to obtain subscription data of the residential gateway (Lajoie see fig. 17, para 0102, 0542, 0568, 0569 IMS user profile data and IPTV user profile data are stored in the HSS UPSF and accessed via IMS by the Service Control Function and the SDP, as shown in fig. 17, after a service is selected, the relevant content identifier is inserted in the SIP INVITE message sent towards the IPTV Service Control Function SCF in including SMF to perform service authorization during session initiation and modification, which includes checking IPTV users' profiles in order to perform credit control and select the relevant IPTV media functions using the HSS subscriber data of the data server UPSF as a second request massage, SCF using the ISC interface to communicate with the core IMS and send the second request message to the UPSF for HSS subscriber data );
Lajoie fails to exclusively fails to teach sending, by the data management network element, a first response message of the second request to the session management function network element, wherein, the first response message the address information; and sending, by the session management function network element, a second response message to the residential gateway, wherein the second response message comprises the address information.
In a similar field ZHU teaches sending, by the data management network element, a first response message of the second request to the session management function network element, wherein the first response message the address information (ZHU see para 0460-0463, at step 612 fig. 8B. the DHCP server generates a DHCP offer packet and send the message to UPF, adds an IP address pre-allocated to the STB to the DHCP offer packet, and adds reference information used for route configuration of the CPE to an extended field, an IP address/a network segment address/an address prefix and/or network mask information that are of a common server, a content server, a fast zapping server providing an IPTV service,  at step 614. The UPF sends a message to the SMF); 
and sending, by the session management function network element, a second response message to the residential gateway, wherein the second response message comprises the address information (ZHU see para 0467-0471, at step 615. SMF sends an SM response message to AMF, a session management container with the DHCP offer packet or the plurality of key parameters in the DHCP offer packet with route configuration information and reference information used for route configuration of the at step 616, AMF generates a NAS message as acknowledgement/transmission message sent by the SMF and that is sent to the CPE/terminal device by using a message container, a PDU session response, with DHCP offer packet with the or the route configuration information with an IP address/a network segment address, an address prefix and/or network mask information that are of a common server, in step 617,  AMF sends the generated NAS message to the CPE by using the RAN device).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, as doing so would provide an efficient method Automatic address configuration using  authorization result including address allocation and route configuration information for a service accessible by a customer premises device or residential gateway (ZHU see para 0026).

As per claims 2, 11 and 20
Lajoie in view of ZHU teaches the method claim 1, wherein the first indication information is an identifier of a data network corresponding to the configuration serving network element (Lajoie see fig. 17, para 0567, a service is selected, the relevant content identifier is inserted in the SIP INVITE message sent towards the IPTV Service Control Function SCF that provides access to this service);

As per claims 3 and 12
Lajoie in view of ZHU teaches the method claim , wherein the first request message is a session establishment request message, and the second response message is a session establishment response message (ZHU see para 0467-0471, at step 615. SMF sends an SM response message to AMF, AMF generates a NAS message as acknowledgement/transmission message sent by the SMF and that is sent to the CPE/terminal device by using a message container, a PDU session response, with DHCP offer packet with the or the route configuration information with an IP address/a network segment address, an address prefix and/or network mask information that are of a common server)
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

As per claims 4 and 13
Lajoie in view of ZHU teaches the method claim 1, wherein the second request message comprises the first indication information(ZHU see para 0470, NAS message may carry a message that is in an acknowledgement or transmission message sent by the SMF and that is sent to the CPE by using a message container with, a PDU session response, carries content the plurality of key parameters in the DHCP offer packet or the route configuration information, that is included in a session management container in an SM response message sent by the SMF).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

As per claims 5 and 14
Lajoie in view of ZHU teaches the method claim 1, wherein the first response message further comprises the subscription data of the residential gateway(ZHU see para 0533, CPE sends an EAP-response/AKA-notification message to the AAA server by using the mobile core network node, AAA server stores information related to an access session, sends a subscriber profile retrieval to the HSS, generates an EAP-success message, and notifies the CPE by using the EAP device).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1, 10 and 19;

As per claims 6 and 15
Lajoie in view of ZHU teaches the method claim 1, further comprising: receiving, by the data management network element, a configuration request message from a network exposure network element, wherein the configuration request message comprises the address information; and storing, by the data management network element, the address information(ZHU see para 0460-0463, at step 612 fig. 8B. the DHCP server generates a DHCP offer packet and send the message to UPF, adds an IP address pre-allocated to the STB to the DHCP offer packet, and adds reference information used for route configuration of the CPE to an extended field, an IP address/a network segment address/an address prefix and/or network mask information that are of a common server, a content server, a fast zapping server providing an IPTV service); 
 It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

As per claims 7 and 16
Lajoie in view of ZHU teaches the method claim 1, further comprising sending, by the session management function network element, a configuration information update message to the residential gateway, wherein the configuration update message instructs residential gateway to update the address information (ZHU see para 0449,  the SMF may generate a DHCP discover packet based on the authorization-related key parameter included in the message sent by the AMF, and may add the additional authorization information, content corresponding to an extended field option 82  to the packet; or may modify/pad content of some fields in the DHCP discover packet based on a role, a DHCP relay or a DHCP proxy of the SMF in the authorization on the device. For example, as the DHCP relay, the SMF may modify/pad a field such as an IP address of an initial relay node: Raider, or a quantity of hops: hops).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

As per claims 8 and 17
Lajoie in view of ZHU teaches the method claim 7, wherein the configuration update message comprises second indication information an operation on the address information,  and the operation one adding the address information, modifying the address information, or deleting the address information (ZHU see para 0449,  the SMF may generate a DHCP discover packet based on the authorization-related key parameter included in the message sent by the AMF, and may add the additional authorization information, content corresponding to an extended field option 82  to the packet; or may modify/pad content of some fields in the DHCP discover packet based on a role, a DHCP relay or a DHCP proxy of the SMF in the authorization on the device. For example, as the DHCP relay, the SMF may modify/pad a field such as an IP address of an initial relay node: Raiaddr, or a quantity of hops: hops).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

As per claims 9 and 18
Lajoie in view of ZHU teaches the method claim 1, wherein the configuration serving network element is an auto-configuration server (ZHU see para 0460-0463, at step 612 fig. 8B. the DHCP server generates a DHCP offer packet, adds an IP address pre-allocated to the STB to the DHCP offer packet, and adds reference information used for route configuration of the CPE to an extended field, an IP address/a network segment address/an address prefix and/or network mask information that are of a common server, a content server, a fast zapping server providing an IPTV service, DHCP server act as an auto configuration server);
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Lajoie with the teaching of ZHU, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2019/0116081 which teaches a method for establishing a management session between an item of equipment and a device for management of this item of equipment;
U.S. PGPub 2019/0273669 which describes a method for dynamic and interactive control of a residential gateway connected to a communication network;
U.S. PGPub 2015/0372973 which describes a method for creation, modification and removal of a distributed virtual customer home gateway;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443